Order affirmed, without costs. Question certified answered in the affirmative. Defendant-appellant’s arguments concerning deprivation of due process and discriminatory action are refuted by our decisions in Mount St. Mary’s Hosp. v. Catherwood (26 N Y 2d 493, mot. for rearg. den. 27 N Y 2d 737) and People v. Ditniak (28 N Y 2d 74). Neither is there improper delegation of legislative power (Chiropractic Assn. of N. Y. v. Hilleboe, 12 N Y 2d 109; Matter of City of Utica v. Water Pollution Control Bd., 5 N Y 2d 164; Paterson v. University of State of N. Y., 14 N Y 2d 432). There was ample evidence at Special Term *584of an emergency situation so that the application of the subject statute in this case cannot be deemed arbitrary.
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Wachtler.